—In an action, inter alia, for a judgment declaring the existence of an easement over stated portions of the defendant’s real property in favor of the plaintiff for the purpose of accessing and maintaining a water system, the defendant appeals from a judgment of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated June 26, 2000, which after a nonjury trial, inter alia, made the declaration.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, the Supreme Court properly found the existence of a common-law dedication which caused the plaintiff to acquire an interest in the defendant’s property, as this determination was supported by a fair interpretation of the evidence (see, McDermott v Town of Goshen, 207 AD2d 612, 615; Zebrowski v Trustees of Town of Brookhaven, 128 AD2d 704; cf., Winston v Village of Scarsdale, 170 *591AD2d 672). The court’s further determination that a 1976 stipulation of settlement between the defendant’s predecessor-in-interest and the plaintiff also created an easement in favor of the plaintiff was likewise supported by a fair interpretation of the evidence.
In light of our determination, the defendant’s remaining contentions need not be addressed. Ritter, J. P., Florio, Feuerstein and Crane, JJ., concur.